Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 1 of 68 Page ID #:163




                            Exhibit A




                                                                      Exhibit A
                                                                         Page 1
    (Page 1
              Case  2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 2 of 68 Page ID #:164
               of 32) |




                                                  J.B. Hunt Transport, Inc.
                                  Intennodal Independent Contractor Operating Agreement

                              This agreement is made this        i O       day of          ■__________, 20   l f

                      between                                              ____________ as “Contractor” and J.B. HUNT

                      TRANSPORT, INC., as “Carrier,” and shall begin on the date and time appearing on Appendix

                      A. This agreement shall end at midnight exactly one year from the start date appearing on

                      Appendix A. In consideration of the mutual promises made in this agreement, Contractor and

                      Carrier agree as follows:

                                                             PREAMBLE

                                J.B. HUNT TRANSPORT, INC. is a motor carrier authorized to transport freight in

                      interstate and intrastate commerce. Contractor is the owner of motor vehicle equipment which

                      Contractor desires to lease to Carrier with qualified driver(s). The parties acknowledge this Lease

                      must follow certain regulations of the United States Department of Transportation (“US DOT”)

                      including, but not limited to, safety and leasing-regulations. Contractor agrees to provide the------

                      motor vehicle identified below and a driver for that motor vehicle. The driver and the motor

                      vehicle will be in compliance with all USDOT requirements. Carrier will pay Contractor in



                                                             AGREEMENT

                                    Identity of Parties:

                           Contractor is:

                      TaiTName;-----        .   'bO^f         jQfrH        UW            ------               -------


                      Address:—        'll ip—'PJe b       ^ g/i jj’o l-    Av^ //(o<A^^SeJri()y^/A cf0(/£f'O

                      Phone Number:         (Q?T(p) ^ ft0! ^                        ________________

                      SSN or FEIN No. if a corporation:



                                                                                                                              Exhibit A
i
                      1
                                                                                                                                Page 2
(Page 2
          Case  2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 3 of 68 Page ID #:165
           of 32) j




                        Carrier (also referred to as “JBHT”) is:

                                   J.B. HUNT TRANSPORT, INC.
                                   615 J. B. Hunt Corporate Drive, PO Box 425
                                   Lowell, Arkansas 72745
                                   Phone: 479-820-0000

                                   2. Identification of Equipment to be Leased: Contractor leases to

                                   Carrier the motor vehicle or vehicles described as follows:

                     Tractor

                           Year:

                           Make/Model:                 f lAETerflTlL/OEa             / OLoMOLA
                                                     «l mini «    4

                               State Registration:       Z— A/
                               Vehicle Identification Number:___ j. f UTftrGcK- SSL^S

                3.       Receipt of Equipment:       The equipment which Contractor will lease to Carrier pursuant to

                         the terms and conditions of this Agreement is identified in the attached Appendix A,

                                                                                                         equipment by--

                         Carrier. Upon termination of this lease, or when possession by Carrier of the equipment

                         identified in Appendix A ends, Contractor shall give Carrier or its authorized

                                                                                       the return of the equipment to

                         Contractor's control.

                         Exclusive Use:       Contractor agrees neither it nor its drivers shall have authority to enter

                         into any agreement for the use of the leased equipment covered by this Agreement for the

                         benefit of any person other than Carrier without prior written consent of Carrier.---------------

                         Payment to Contractor:              Reference the Intermodal Addendum to the Independent

                         Contractor Operating Agreement Attachment B.

                         Time and Conditions of Payment: Payment to the Contractor shall be made within fifteen

                         (15) days after submission of the necessary delivery documents, logbooks required by the

                         USDOT, and those documents necessary for Carrier to secure payment from the shipper,


                                                                                                                             Exhibit A
                                                                                                                               Page 3
(Page 3
          Case  2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 4 of 68 Page ID #:166
           of 32) |




                        which are the bill of lading, signed delivery receipt or other proof of delivery acceptable to

                        Carrier. Payment of compensation to Contractor shall not be contingent upon submission

                        of a bill of lading to which no exceptions have been taken. In the case of a C.O.D.

                        shipment only, Contractor must deliver the certified check or money order due the Carrier

               _______ and any other documents necessary for Carrier to secure payment from the shipper. Carrier

                        shall provide Contractor with notice at the time of dispatch that the particular shipment is a

                        C.O.D. delivery, specifying which documents are required to be delivered to Carrier.

               7.       Term and Termination:           The term of this Agreement will commence upon execution

                        and delivery of the receipt of equipment to Carrier, as reflected by Appendix A, and shall

                        end at midnight one year later. It shall be renewed and extended automatically from year

                        to year thereafter unless cancelled or terminated under the provisions of this Lease

                                                                                                upon 30 days written notice.

                        Carrier may terminate this Agreement upon written notice or by on-board written

                         transmission in the event of serious breach by Contractor. A serious breach shall be



                         (2) evidence of a chargeable personal injury1 accident; (3) violations of U.S. DOT safety

                         regulations which imperil Carrier's safety rating; (4) unauthorized use of leased equipment;

                         and (5) and any breach of service obligations which imperil carrier’s license, permits,

                         insuranee. or customer relations.---------------------------------------------------------------------------

                    8. Exclusive Possession and Responsibilities:              Carrier shall have exclusive possession,

                         control and use of the equipment for the duration of the Lease. Carrier shall assume

                                                                                                                             Lease.

                         Contractor specifically agrees it will not use the authorities, placards or vehicle

                         identification numbers of Carrier to perform services for any other person, firm or

                         company without having the express written consent of Carrier.________________________



                                                                                                                                        Exhibit A
                                                                                                                                          Page 4
          Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 5 of 68 Page ID #:167
(Page 4    of   32)




                      9. Status as Independent Contractor:      At all times during the period this lease is in effect,

                         Contractor shall be an independent contractor with respect to the transportation operations

                          conducted on behalf of the Carrier.       Neither Contractor nor its employees are to be

                          considered employees of Carrier at any time, except as may be specified by federal or state

                          law. Neither party is the agent of the other nor shall have the right to bind the other by

                          contract or otherwise except as herein specifically provided.

                      10. Driver Qualification:     Contractor warrants that each driver of the Equipment shall be

                           qualified to drive under USDOT regulations which require among other things the driver

                           to have a validly issued Commercial Driver’s License, health card and any other

                           documentation required by the USDOT.            Contractor agrees that the person will not

                           operate the Equipment during the term of this lease without first being qualified by

                           Carrier. Contractor:

                           drug and alcohol tests and agrees to submit to and bear the costs of such testing.

                           Contractor further agrees to be solely responsible for compensating its driver, including

                           but not limited to, wages, withholding taxes, FLCA, worker’s compensation, oveitime and

                           any and all other costs associated with employing its driver.

                      If Carrier's Duty:        During the term of this Agreement, Carrier agrees to make freight

                           available to Contractor for transportation by Contractor; provided, however, Contractor

                                                                                      arantee to Contraetor-any specific

                           number of miles or loads, any specific amount of freight or any specific times, dates or

                           routes.

                      12. Warranties oi-Contraeterf

                                     a-      Contractor is the owner of the equipment described in this lease, within

                                     the meaning of 49 C.F.R. §376.2(d).

                                     b._____ Equipment Warranties. The above-described equipment is in good_______

                                     :ondition and fully complies with all safety regulations and requirements of the.

                                                                                                                           Exhibit A
                                                                                                                             Page 5
          Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 6 of 68 Page ID #:168
(Page 5    of   32)




                          USDOT and that Contractor will maintain such equipment in good condition and

                          compliance during the term of this lease. Costs of all expenses to maintain that

                          equipment in good and lawful condition in compliance with USDOT standards

                          shall be borne by Contractor. The U.S. Department of Transportation Federal

                          Motor Carrier Safety' Regulations found at 49 C.F.R. 396 et seq, or any successor

                          regulations specify that all motor vehicles subject to an independent contractor

                          operating agreement be subjected to systematic inspections and repairs.

                          Contractor hereby agrees that, pursuant to said regulations and at such times as

                          Carrier may reasonably require, Contractor shall cause the Equipment to be

                          inspected at such facilities as Carrier shall have approved (such approval not to be

                          unreasonably withheld) and to effect needed repairs at Contractor's sole cost and

                          expense...Contractor shall submit to Carrier records of inspections, repairs and-----

                          maintenance as required by Federal Safety Regulations.

                          c.     Expenses. Contractor shall bear the operational expenses incurred in

                          performing the transportation services requested hy Caq-jen_nnder this lease__

                          agreement. Those expenses are limited to: all fuel, oil, tires and equipment,

                          accessories, or devices used in connection with the operation of the equipment;

                          maintenance costs including repairs; taxes and assessments, fuel and fuel use

                          taxes; fines and penalties resulting solely from the acts or omissions of Contractor

                          and its employees; insurance costs relating to insurance coverage required to

                          comply with this agreement; federal highway use tax on the equipment; federal,



                          and any sales, use, excise and other taxes due and owing to ownership or operation

                          of the equipment. Contractor shall also bear any expenses necessary to maintain

                          the equipment in compliance with all applicable federal and state safety laws and

                          regulations.   Contractor shall be responsible for all costs associated with

                                                                                                                  Exhibit A
                      5
                                                                                                                    Page 6
          Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 7 of 68 Page ID #:169
(Page 6    of   32)




                         detention, loading and unloading. Canier will compensate Contractor for such

                          services in accordance with the schedule set forth in Appendix B, Upon

                          tennination of this lease if there are any costs associated with unused portions of

                          any of the above referenced operational expenses, those costs shall be borne by

                          Contractor unless otherwise specified in this lease.__________________________

                          d.     Services and Compliance. Contractor agrees to transport the freight

                          tendered to it by Carrier from point of origin to point of destination in a reasonable

                          and timely manner. If Contractor does not or cannot complete the load. Contractor

                          will be responsible for the costs of repowering the load - unless Carrier’s acts or

                          omissions have caused Contractor’s inability to complete the load. Contractor and

                          its drivers shall comply with all laws, rules and regulations of the USDOT and



                          shall require the Contractor to violate the safe transportation of the equipment or

                          the hours-of-service rules of the USDOT, and Contractor may refuse to transport

                         -theJfeight-tendered-toJ

                          would result in such violation.

                          e.      Use of Carrier Equipment. Contractor will be responsible for Carrier's

                          actual costs in recovering any '“non-owned” trailer for which Contractor has



                          purposes of this Agreement, a !‘non-owned" trailer is a trailer that either Carrier or

                          Carrier’s customer has provided to Contractor for providing his/her transportation

                                                                                                 'other----------

                          purpose, Carrier shall, in addition to any other remedies, be entitled to liquidated

                           damages for the loss of use of each such trailer in the amount of twenty cents

                           ($0.20) per mile of unauthorized use plus fifty dollars ($50.001 for each day, or

                           portion of a day, of such unauthorized use. Unauthorized use of the trailers shall

                                                                                                                    Exhibit A
                                                                                                                      Page 7
(Page 7
          Case  2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 8 of 68 Page ID #:170
           of 32) |




                                                                                                                                               !

                          constitute a material breach of this Agreement. Carrier shall have the right to

                          deduct the amount of such liquidated damages from the Contractor's settlements or

                          escrow funds.

                          f.        Service Standards. Contractor shall perform freight transportation

                          services in compliance with all applicable laws and regulations and further shall__

                           make every reasonable effort to perform freight transportation services hereunder

                           in a prompt, competent and diligent manner consistent with Carrier's standards of

                           customer service and satisfaction. Contractor shall immediately report to Carrier

                           any disagreements, altercations or other circumstances or disputes involving

                           shippers or their agents, employee or consignees that would tend, in any way, to

                           detract from the quality and reliability of Carrier's service or to damage Carrier's

                           reputation.------------------------------------------------------------------------------------------

                           g.        Acceptance of Loads. Contractor shall have the right to reject any

                           shipment tendered to it by Carrier. When Contractor accepts a shipment tendered

                           to it for transportation, Contractor agrees to perform its services hereunder- in such

                           a manner as to satisfy the requirements of Carrier's customers including, but not

                           limited to, complying with pick-up and/or delivery dates and times specified by

                           Carrier's customers and by complying with the Carrier's operating policies and

                           procedures. The failure of the Contractor to fulfill this obligation will constitutes

                           material breach of this Agreement. Contractor agrees that it is liable and will

                           reimburse Carrier for the entire amount of any claims paid by Carrier as the result

                           of late deliveiy of shipments accepted by Contractor where such late delivery is—

                           the Contractor's fault. Carrier shall have the right to deduct the amount of such

                           claims from Contractor's settlements or escrow account.




                                                                                                                                   Exhibit A
                                                                                                                                     Page 8
(Page 8
          Case   2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 9 of 68 Page ID #:171
           of 32) |




                          h.       Taxes.

                                            (1)      Income Taxes, Contractor shall pay all taxes and fees

                          (including penalties and interest) imposed by any Federal, Provincial, State or

                           local government on account of the receipt of income by Contractor for freight

                          transportation services rendered under this Agreement. Contractor understands

                           and agrees that Carrier shall not be required to withhold any income or other taxes

                           imposed on income earned by Contractor hereunder and Contractor agrees to take

                           any action necessary to ensure that Carrier is not subject to such a requirement.

                           Contractor shall file all Federal, Provincial, State or local government tax forms

                           and returns as required in connection with the receipt of income by Contractor and

                           shall pay when due all taxes and contributions reported in such fonns and returns,



                           foregoing as Carrier shall reasonably request.

                                             (2)      Operating Taxes. Contractor shall pay all Federal Heavy

                           Vehicle Use taxes, fuel taxes, road taxes, mileage taxes. propeily taxes and all___

                           other taxes and fees (including penalties and interest) imposed by any Federal,

                           Provincial. State or local government related to the use and operation of the

                           equipment leased by Contractor to Carrier hereunder. Carrier will set aside funds



                           Contractor liabilities on a quarterly basis. Carrier will file all Federal and State

                           government tax forms and returns as required in connection with the use and

                           operation of the equipment hereunder--------------------------------------------------------

                                             (3)      Employment Taxes. Contractor shall pay or withhold all

                           employment-related taxes and fees and other related taxes and fees (including

                           penalties and interest) imposed by any Federal, Provincial, State or local________

                           government by virtue of Contractor's status as an employer or sole proprietor, as

                                                                                                                          Exhibit A
                  8
                                                                                                                            Page 9
          Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 10 of 68 Page ID #:172
(Page 9    of   32)




                                        the case may be. Contractor shall file all Federal, Provincial, State or local

                                        government tax forms and returns as required in connection with its status as an

                                        employer or sole proprietor and shall pay or withhold when due all taxes and

                                        contributions reported in such forms and returns. Contractor shall furnish Carrier

                                        with such evidence of compliance with the foregoing as Carrier shall reasonably

                                         request.

                                                             (4)       Toll Operatina Costs. Carrier shall provide Contractor an

                                         E-Z Pass to be permanently attached to the tractor for toll transactions in all E-Z

                                         Pass participating states for the duration of this Agreement. Carrier shall also

                                         provide toll charge cards to Contractor for other states as needed. Carrier will

                                         deduct $28 from Contractor as a deposit for the E-Z Pass and $5 for each

                      --------------------additional toll card issued. These deposits will be retumed-te Contractor-----------

                                         following the termination of the lease, provided the E-Z Pass and toll card(s) are

                                         returned to Carrier. Carrier will charge Contractor for any toll violations incurred

                      -------------------- by Contractor,-------------------------------------------------------------------------------------

                      13. Insurance: Carrier will provide primary insurance for the protection of the public pursuant to

                          USDOT regulations presently found under 49 U.S.C. 13906. Non-Trucking ■‘Bobtail’"

                           insurance must be provided by Contractor in the amount of $1,000,000 per occurrence and

                      -----Carrier will be provided with a suitable certificate of insurance naming Carrieras additional

                           insured. If Contractor desires to purchase insurance through Carrier's insurance agent,

                           Contractor will so signify by signing Appendix C of this Agreement and will authorize a

                      -----deduction from compensation in the amount shown thereon. Carrier will provide Contractor

                           with a copy of any policy for which a deduction is agreed to upon request.

                      14. Worker's Compensation/Occupational Accident Insurance:

                      _______a._____ Insurance. During the term of this Agreement. Contractor shall, at Contractor^

                                          expense, carry and maintain in full force and effect either worker's compensation

                                                                                                                                                 Exhibit A
                          9                                                                                                                       Page 10
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 11 of 68 Page ID #:173
(Page 10   of   32)




                      and other employer's liability insurance as required by applicable law covering all

                      persons employed by Contractor, or a substitute policy acceptable to Carrier if

                      Contractor is a sole proprietor, such as occupational accident insurance providing

                      similar coverage and benefits, in connection with the performance of freight

                      transportation services hereunder as will fully protect Contractor from any and all

                      claims under applicable law.

                      Certificate of Insurance. All such insurance policies required under Paragraph

                      14(a) above shall be non-cancellable and non-amendable without at least thirty

                      (30) days prior written notice to Carrier. Such insurance may be furnished under

                      any blanket policy carried by Contractor or under a separate policy therefor.

                      Contractor shall furnish to Carrier the most current certificates of insurance for

                      such policies.-

                      policy. Contractor acknowledges that its worker's compensation or occupational

                      accident insurance shall be its sole source of recovery and that no claim to

                      Carrier's own worker's compensation policy exists at any time during the term of

                      this contract.

                       Purchase of Policy through Carrier. In the event Contractor purchases the

                      worker's compensation and/or occupational accident insurance above, through the

                       Carrier for the Contractor's convenience, Contractor shall pay the premiums--------

                      therefor in advance to Carrier. Such premiums shall be refundable only to the

                       extent allowed under the terms and conditions of the insurance policy. If



                       make the necessary set-offs and deductions pursuant to paragraph 22-23 below.

                       Carrier shall furnish to Contractor the most current certificates of insurance for all

                       such policies purchased through Carrier, and Carrier shall othenvise comply with

                       the requirements of 49 C.F.R. §376.12(j)(2) or any successor regulations.

                                                                                                                Exhibit A
                                                                                                                 Page 11
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 12 of 68 Page ID #:174
<Page 11   of   32)




                              d._____ Disclaimer. With respect to the insurance policy purchased through the Carrier for______________

                                      the Contractor's convenience pursuant to Paragraph (c) above, Contractor

                                      understands and agrees that Carrier is not an agent of nay insurance company that

                                      may issue such insurance coverage. CONTRACTOR UNDERSTANDS AND

                      _____________ AGREES THAT CARRIER. DOES NOT MAKE ANYJKEPRESENTAI1QN____-_____________

                                      THAT ANY INSURANCE OFFERED TO CONTRACTOR BY CARRIER IS

                                      ADEQUATE TO COVER CONTRACTOR'S EXPOSURES. Under no

                                      circumstances shall Contractor attempt to hold Carrier responsible for any failure

                                      on the part of any insurance company to honor the terms and conditions of any

                                      policy Contractor may purchase through Carrier.

                         15. Purchase of Items from Carrier: Contractor is not required to purchase or rent any

                      —products, equipment, or services from Carrier as-a condition of this Agreement. Any product.-----------------------

                         equipment, or service which Contractor elects to purchase or rent from Carrier shall be set forth

                         with specificity in this Agreement and Appendix. B and C hereto.

                      ----- 1 b. Shortage. Loss or Damage-to-Cargo: Contractor will be responsible for the loading and------------------------

                          unloading of freight under this Agreement, and shall be compensated in the event of hand

                          loading or unloading in accordance with Appendix B. Contractor is responsible for making

                          sure the freight is properly counted and is in apparently good condition when loaded and is

                          responsible for viewing the freight when being unloaded. If there is any loss, shortage or

                          damage of the freight when in Contractor's possession, Contractor shall indemnify Carrier as

                          specified in Paragraph 20 of this Agreement. In the event of any such claim. Carrier will

                          deliver to Contractor a written explanation and itemization of any deductions for cargo or

                          property damage made from Contractor’s compensation prior to taking such deduction from

                          Contractor’s compensation.

                      17. Trailers; In the event either Carrier or a customer provides a trailer for the use nf Contractor in_____________

                          providing its transportation services. Contractor shall inspect the trailer for prior damage and

                                                                                                                                Exhibit A
                         11                                                                                                      Page 12
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 13 of 68 Page ID #:175
(Page 12   of   32)




                         road worthiness. If Contractor notices any damage to the trailer or road unworthiness,

                         Contractor shall immediately notify Carrier. Contractor shall not commence operation until the

                         problem has been repaired. Any physical damage to the trailer while in the possession of

                         Contractor will be assessed to Contractor if no notification has been presented to Carrier,

                         except as provided under Paragraph 18 of this Agreement. The parties acknowledge CDL

                         drivers are required to inspect all equipment including trailers before commencing

                         transportation. Upon notification, Carrier will cause repairs to the trailer to be made as soon as

                         possible.

                      18. Fines, Penalties. Court Costs: Contractor will reimburse Carrier for the actual cost to Carrier

                         of all fines, penalties and reasonable attorney fees and costs resulting from Contractor’s

                         improper operation of the Equipment. Contractor will notify Carrier if it has an overweight

                         load so that corrective action may be taken. Except when the violation results from the acts or

                         omissions of Contractor, Carrier shall assume the risks and costs of fines for overweight and

                         oversized trailers when the trailers are preloaded, sealed, or the load is containerized, or when

                         the trailer or lading is otherwise outside of Contractor’s control and for improperly permitted

                         over-dimension and overweight loads and shall reimburse the Contractor for any fines paid by

                         Contractor. Contractor shall assume responsibility for inspecting and weighing all loads prior

                         to departure to ensure that the trailers are loaded and otherwise in accordance with all

                                                                                          : from Contractor's failure to—

                         undertake such responsibilities promptly and properly or failure to take appropriate action to

                         bring the loads and trailers in compliance with all applicable law and regulations, including



                         such action is within the control of Contractor.

                      19. Administrative Costs: Contractor agrees to pay to Carrier a fee of $50,00 per year to

                         compensate Carrier for the cost of qualifying contractor's drivers under US DOT regulations

                         as set forth in paragraph 10 of the lease. Further, Contractor agrees to bear the costs associated

                                                                                                                              Exhibit A
                                                                                                                               Page 13
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 14 of 68 Page ID #:176
(Page 13   of   32)




                         with                                                               ; 22 and 23 of this

                         Agreement.

                  20.-Indemnification: Contractor agrees to indemnify, defend, save and hold harmless Carrier

                         from any and all claims, fines, or other expenses (including reasonable attorney fees) imposed

                         byreason of Contractor's !

                         omissions, negligence, or wrongful violation of the terms of this Agreement, when such

                         expenses are based upon the following: damage to property; any violation by Contractor of

                         USDOT regulations or those regulations of any state or local authority; the loss, shortage, or

                         damage to cargo while in Contractor’s possession; the damage to owned trailers while in the

                         Contractor’s possession. When any claim, fine, or other expense for which Contractor must

                         indemnify Carrier is covered by Carrier’s insurance, Contractor will only have to indemnify

                         Carrier for the amount of the insurance deductible that Carrier actuaTly“pays for such covered

                         expense, minus any related insurance proceeds due Carrier. The provisions of this paragraph

                         are subject to the exceptions contained in Paragraph 18 above. This indemnification shall

                         apply to thefirst SSOO.OO ofanv cargo loss and to the first $1.500 per occurrence for property

                         damage and personal injury resulting from preventable accidents.

                      2!. On-Board Communications: A portion of the cost of establishing and maintaining on-board

                         communications between Carrier dispatch and the leased unit shall be borne by the Contractor.

                         Carrier's customers require each owned or leased tractor to carry compatible on-board

                         equipment which Contractor, at its option, may purchase, install and maintain, If Contractor

                         elects to rent such equipment from Carrier, Contractor will reimburse Carrier in accordance

                         with paragraph 23. Carrier's duties and obligations with respect to on- board communication

                         devices are set forth in Appendix E.

                         22. Charge-Back Items: Carrier may, at its option, advance monies directly to Contractor for



                         cash advances, and repair costs. Contractor hereby agrees that Carrier may deduct fnom
                                                                                                                          Exhibit A
                                                                                                                           Page 14
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 15 of 68 Page ID #:177
(Page 14   of   32)




                         Contractor’s compensation the costs of fuel advances, cash advances, and cash advance

                         charges and items which Contractor elects to purchase or rent from Carrier pursuant to

                         paragraph 15. Contractor further agrees that Carrier may deduct from Contractor’s

                         compensation for shortage, loss and damage to cargo that Contractor is responsible for under



                         re-powering and abandoned trailer recovery costs that Contractor is responsible for under

                         Paragraph 12. for indemnification in accordance with paragraph 20, and for insurance charges

                         that Contractor is responsible for under Appendix C. Contractor further authorizes Carrier to

                         deduct whatever amount is required by law in the event of a garnishment or attachment.

                         Carrier is authorized to deduct for any federal, state or provincial taxes, fines, or benefits that

                         Carrier is required to pay as a result of Contractor's failure to comply with the terms of this

                         Agreement. Carrier is authorized to deduct the replacement cost of any equipment issued by it

                         to Contractor which is lost or destroyed and the repair cost for damaged items. Other

                         miscellaneous charge-back items and the amount of authorized deductions are set forth in

                                                                                                                        23below.

                      23. Computation of Deductions/Copies: All deductions from Contractor's compensation shall be

                         equal to the exact net amount paid by Carrier and charged by the provider of the item charged,

                         minus any related rebates, discounts, or refunds due Carrier. The computation of deductions

                  ------will be made as follows:-----------------------------------------------------------------------------------------

                                      a.        Cash Advances Requested by Contractor. Carrier pays a fee for each

                                      transaction requested by Contractor (or its driver). The amount to be deducted

                                      from i

                                      advance plus the provider's transaction charge, which is currently $1.20 plus an

                                      $8.80 administrative charge. Should the transaction provider alter its fee, Can’ier

                                       shall provide Contractor written notice of the amount of the new charge before

                                       such new amount is deducted from Contractor's compensation.

                                                                                                                                            Exhibit A
                         14                                                                                                                  Page 15
      Case
(Page 15
           2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 16 of 68 Page ID #:178
        of 32)




                       hi  _____ Driver Qualifications/Related Administrative Costs. Carrier will HeHnct________________

                       from Contractor s compensation the exact net amount paid by Carrier and charged

                       by the provider(s) of driver qualification services, less any related rebates,

                       discounts, or refunds due Carrier, Carrier will also deduct 15% of such net

                       amount as an administrative fee. Such driver-qualification-serviees and fees are as---------------------

                       follows:

                                  No driver qualification fees will be charged under this agreement.

                       c.         Insurance. The amount of any insurance premium to be charged back to

                       Contractor shall be shown on Appendix C.

                       d.         On-board Communications. The charge to Contractor for onboard

                       communications which is installed and maintained by Carrier shall be $25.00 per

                       month for a 3-piece unit and $50.00 per month for a 2-piece unit, dedncred fmm

                       Contractor's weekly settlement.

                       e-         Fines/Penalties/Court Costs. The amount of chargeback for costs and

                       expenses to Carrier withm the limitations of Paragraphs ! 8 and 20 ofthis

                       Agreement shall be the exact net amount paid by Carrier and imposed by the

                       charging authority', minus any related rebates, discounts, or refunds due Carrier.

                       The amount of reasonable attorney fees and costs due Carrier under Paragraphs 18

                       and 20 shall be equal to the actual fees and costs paid by Carrier in connection”

                       with the particular court proceeding.

                       f          Shortage, Loss and Damage. The amount for shortage^ loss or damage to

                       freight that Contractor must pay to Carrier pursuant to Paragraph 20ofthis

                       Agreement shall be equal to the exact net amount paid by Carrier, minus any

                       related rebates, discounts, or refunds due Carrier and subject to the per occurrence

                       limitations set forth above. When any claim. fme, or other expense for which--------------------------

                       Contractor must indemnify Carrier under Paragraph 20 is covered by Carrier's
                                                                                                                 Exhibit A
                                                                                                                    Page 16
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 17 of 68 Page ID #:179
(Page 16   of   32)




                      insurance, Contractor will only have to pay to Carrier the actual cost to Carrier for

                      such covered expense, minus any related insurance proceeds due Carrier. The

                      amount of reasonable attorney fees and costs due Carrier under Paragraph 20 shall

                      be equal to the actual fees and costs paid by Carrier in connection with the

                      particular court proceeding. Contractor’s maximum liability is S500 per incident.

                      g.       Repowering/Recovery of Trailers. The repowering charge will be

                      computed by the actual amount paid to driver/contractor to reposition its

                      equipment and deliver the freight to the customer pursuant to Paragraph 12(d) of

                      this Agreement. The abandoned trailer recovery charge pursuant to Paragraph

                       12(e) of this Agreement will be computed by actual cost to Carrier to recover the

                      abandoned trailer.



                       associated with base plates and compliance with single state registration.

                       i.      Other Charge-Back Items. For any additional charge-back items

                       specifically authorizecLunder the terms of this lease.but not specifically

                       enumerated in this paragraph, the computation of the deduction and the calculation

                       method of said deduction will be the exact net amount paid by Carrier and charged

                       by the provider of the item charged, minus any related rebates, discounts, or

                      -refunds due Carrier. Carrier may make deductions-for operating taxes on an---------

                       accrual basis.

                      J-       Copies. Upon request, Carrier will provide Contractor with all



                       this Agreement, and the validity of all deductions taken from Contractor’s

                       compensation.

                       k.      Equipment Purchase Agreement. If Contractor has elected to acquire__________________

                       ownership of the subject equipment through a lease purchase agreement with

                                                                                                              Exhibit A
                                                                                                               Page 17
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 18 of 68 Page ID #:180
(Page 17   of   32)




                                  Carrier or its affiliate or through a sublease guaranteed in whole or in part by

                                  Carrier, the terms and conditions of that agreement will be attached as Appendix F

                                  and incorporated by reference. Note: Additional chargeback items may be set

                                 forth in Appendix B if applicable.

                      24. Escrow Funds: Carrier may require an escrow fund under the following terms:__________

                                  a.       Amount. The minimum amount of the escrow fund or performance bond

                                  which Carrier may require from Contractor is $1.500.

                                  b.       Specific Items. The specific items for which Carrier may deduct from the

                                  escrow fund under the terms of this lease are those items specified in the

                                  Chargeback and Computation of Deductions Paragraphs and Appendix B and C of

                                  this lease. The failure of Carrier to take monies from such fund for the benefit of

                                 Contractor will not be waived by Carrier if Carrier does not deduct those-amounts

                                  from previous settlements.

                                  c.      HVUT Set-Off. "Notwithstanding Contractor's obligation to pay the

                                 -Federal Highway Vehicle Use Tax as required under Paragraph 12(h) above,-------

                                  Contractor and Carrier hereby agree that Carrier shall file and submit payment on

                                  behalf of Contractor for such tax. In order to submit payment for the Federal

                                   Heavy Vehicle Use Tax, Carrier shall set-off additional amounts from 1C

                                  Compensation as set forth in the Compensation and Fee-Schedule over a period of

                                  time leading up to the filing date as may be necessary until the required amount to

                                   pay such tax has been accumulated and deposited in the Escrow Funds.



                                   the required balance as a result of deductions made therefrom pursuant to the

                                   terms of this agreement, Carrier shall have the right to replenish the Escrow Funds

                                   by setting off amounts from compensation due Contractor over a period of time as



                                                                                                                         Exhibit A
                                                                                                                          Page 18
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 19 of 68 Page ID #:181
<Page 18   of   32)




                      may be necessary to reach again the required balance at the rate of $50.00 per

                      week.                                                                                                                          ;

                      e.        Accountings. While the escrow fund is under the control of Carrier,                                                  ;

                      Carrier shall provide an accounting to the Contractor of any transaction involving

                      the escrow fund by clearly indicating in individual settlement sheets the amount______________________

                      and description of any deduction or addition made to the escrow fund.

                      Furthermore, the Contractor has the right to demand at any time an accounting of                                                       |

                      any transactions involving the escrow fund.                                                                                    I

                      f.        Interest. While the escrow fund is under the control of Carrier. Carrier                                             |

                      shall pay interest on the escrow fund on at least a quarterly basis. For purposes of                                               |

                      calculating the balance of the escrow fund on which interest must be paid, Carrier                                                 |

                      will deduct a sum equal to the average advance made to the Contractor during the____________________ [.

                       period of time for which interest is paid. The interest rate shall be established on

                       the date the interest period begins and shall be at least equal to the average yield or

                       equivalent coupon issue yield on 91 day. 13-week Treasury bills as established by____________________

                       the Department of Treasury at the beginning of the quarter.

                       g.       Return of Escrow Fund. At the time of the return of the escrow fund.

                       Carrier may deduct monies for those obligations incurred by the Contractor which

                      -have been previously specified in this lease, and Carrier shall provide a final-------------------------------------

                       accounting to the Contractor for all such final deductions made to the escrow fund.

                       In no event shall the escrow fund be returned later than 45 days from the date of

                       termination of this lease.------------------------------------------------------------------------------------------------------

                       h.       Excess Funding. Contractor at its election may deposit funds above the

                       required escrow' minimum with Carrier for Contractor's unrestricted use. Carrier

                       will fully comply with Section (a) through (e) with respect to such funds reserving___________________

                       its full rights of deduction.

                                                                                                                               Exhibit A
                                                                                                                                  Page 19
      Case
(Page 19
           2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 20 of 68 Page ID #:182
        of 32)




            25. Identification of Equipment and Return of Identification Upon Termination: During the period

                of the lease, and while the equipment is being operated on behalf of Carrier, the equipment

                shall be identified in accordance with all applicable federal regulations. Contractor agrees that

                upon termination of this Agreement, Contractor will promptly return all placards and will no



                agencies. If Carrier’s identification numbers are “painted,” Contractor will warrant or exhibit

                to Carrier or its agent that the painted numbers have been removed from the equipment.

                Contractor warrants it will not perform motor carrier service under Carrier’s USDOT

                operating authority or have Carrier’s USDOT numbers or state numbers on the equipment as

                working for Carrier while not dispatched by Carrier. Upon termination of the lease, Carrier

                may withhold final payment to Contractor until Contractor either returns the above-referenced

                identification devices, or sends a letter to Carrier certifying that sueh devices have been lost or

                stolen. If Contractor does not provide Carrier with a receipt for the equipment upon

                termination and either return the above-described identification devices or offer evidence that

                                                                                                             of the

                equipment to secure removal of signage and Contractor shall bear all reasonable cost,

                 including attorney's fees to accomplish this result.

             26. Surrender of Possession at Tennination: In the event of breach or default bv Contractor of its

                 obligation to surrender possession of any trailer, base plate: or equipment as reflected in

                 Appendix B, Contractor shall be liable to Carrier for all expenses and damages including, but

                 not limited to, attorney's fees, court costs and loss of use, incurred by Carrier in reacquiring

                 possession. In the event Contractor retains custody of property of Carrier or otherwise fails or

                 refuses to deliver possession thereof to Carrier, upon demand or upon termination of this

                 Agreement, in addition to any other remedies available to Carrier, Contractor shall be liable to

                 Carrier in the amount of Fifty Dollars ($50.00) for each day nr portion thereof that the item is



                                                                                                                      Exhibit A
                19                                                                                                     Page 20
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 21 of 68 Page ID #:183
(Page 20   of   32)




                       not returned to the actual or constructive possession of the carrier, not as a penalty, but as

                       liquidated damages to cover the cost to Carrier of the loss of use.

                  27. Condition Upon Surrender of Possession: Contractor agrees it will surrender possession of

                       items to Carrier in as good a condition as they were when Contractor received them, normal

                       wear and tear from use excepted.____________________________________________________

                  28. Effect of Termination: Upon termination of this Agreement as to any or all tractors leased

                       hereunder:

                                       a.            Contractor shall do all of the following:               (A) submit to Carrier all

                                       necessary delivery documents and other paperwork showing full and proper

                                       performance of all trips, (B) all identification, permits, plates and decals of Carrier

                                       on each tractor shall have been removed by Contractor and returned to Carrier in

                  --------------------- accordance-with the provisions of paragraph 26 above, or if such identification,

                                       permits, plates and decals have been lost or stolen. Contractor shall have given

                                       written notice to Carrier certifying that same have been removed from the tractor,

                  ----------------------(C) any OBC shall have been-retumed to Carrier in-accordance with the provisions

                                       of paragraph 21 above. (D) all E-Z Pass and toll cards have been retumed to

                                       Carrier and (E) any other Carrier-issued equipment utilized by Contractor shall

                                       have been returned to Carrier in accordance with the provisions of paragraph 12

                  ----------------------above:------------------------------------------------------------------------------------------------

                                       b.            Notwithstanding anything contained in paragraph 28(a) above to the

                                       contrary', and without affecting Carrier's rights under paragraph 20 above, the final



                                       paid and disbursed to Contractor within forty-five (45) days of termination.

                                       Carrier shall provide Contractor with an accounting of all such final settlements

                                       and disbursements, and any set-offs and deductions thereto, as to anv or all___________ __

                                        tractors so terminated.

                                                                                                                                                 Exhibit A
                       20
                                                                                                                                                  Page 21
      Case
(Page 21
           2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 22 of 68 Page ID #:184
        of 32)




                             c.           Neither party hereto shall, by reason of the termination of this

                             Agreement as to any or all tractors leased hereunder or otherwise, be liable to the

                             other for compensation, reimbursement or damages on account of the loss of

                             prospective profits or anticipated revenues or on account of any expenditures,

                             investments or'commitments made in connection with the business or goodwill of

                             Contractor or Carrier or for any other loss arising by reason of the termination

                             hereof.     Any effect of termination on Contractor's rights with respect to any

                                lease/purchase options concerning involved equipment will be set forth in

                                Appendix C.

            29. Assignment: This Agreement is not assignable by either party without the written consent of

                both parties.

                                                                                                             : agreement and

                understanding between the parties and shall not be modified, altered or changed without the

                express written consent of both parties.

            31. Waiver:__ No waiver by Contractor.or Carrier of any provision of this Agreement shall be

                deemed to be a waiver of any other provision hereof.

            32.-Multiple Copies:       This Agreement is made in multiple copies. Contractor shall keep one (I)

                copy for himself or herself, and keep one (1) copy in the equipment at all times while

                operating-under dispatch for Carrier.---------------------------------------------------------------------------

            33. Jurisdiction and Venue:        This Agreement is executed in Arkansas and any legal proceeding.

                whether state or federal, involving this Agreement shall be brought in the State of Arkansas.

            J.B. HUNT TRANSPORT,)                 r------ „ ^----- INDEPENDENT CONTRACTOR

            Signature: '                                              Signature: _

            Printed Name: Don Inaersol                                 Printed Name: _                     aj/pm


            Title: Vice President of Operations                        Date:        U^      lO     - U



                                                                                                                                   Exhibit A
                                                                                                                                    Page 22
       Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 23 of 68 Page ID #:185
(Page 22   of   32)




                          ■________________JJEL Hmit TraEsport, lnc.____________________________
                                                Intermodal Addendum To The
                                   Intermodal Independent Contractor Operating Agreement

                     THIS ADDENDUM is made to the Independent Contractor Operating Agreement (“IC
                     Agreement’'), dated    |\"~ [0 ~ 1 ^     between J.B. Hunt Transport, Inc. (“Carrier”) and
                 ~TyqNj        U/      (“Contractor”). The terms of this Addendum shall be effective upon the
                                        \Q ,20_(1_.___________________________________________________
                        WHEREAS, Contractor has agreed to provide transportation services for Carrier as an
                        independent contractor; and,
                                                                                                                                        i
                        WHEREAS, Carrier and Contractor have agreed that such services are to be rendered strictly at                   !

                        one or more of Carrier’s Intermodal Locations.

                        NOW, THEREFORE, Contractor and Carrier agree that the following terms and conditions are
                        hereby added to the 1C Agreement:
                            1. Addendum:

                                    a.    Appendix A - Any specific customer service expectations with which Carrier is
                                          bound to comply at any Intermodal locations shall be attached as an Appendix A
                                          to this Addendum. As Contractor may be required to perform services at one or
                                          more Intermodal locations each Appendix A shall name the Idcatidn to which it
                                          applies. Contractor shall comply with these customer services requirements in
                                          providing services to Carrier.

                                     b.   Appendix B - The original IC Compensation table from Appendix B of the 1C
                                          Agreement shall be superceded by project-specific IC Compensation Tables,
                                          copies of which shall be negotiated and attached to the Addendum as one or more
                                          Appendices B. Project-specific IC Compensation Tables are necessary since
                                          Intermodal negotiates varied rates of payment with each Intermodal customer.
                                          Therefore, each ICTCompebsation table will need to be negotiated separately to
                                          ensure that payment to Contractor falls within the parameters of Intermodal
                                          pricing models for each separate location.

                             2. All other terms and conditions.of the IC Agreement remain unchanged hereby._________


                      J.B. HUNT TRANSPORT,                            INDEPENDENT CONTRACTOR

                      Signature:                                       Signature:

                      Printed Name: Don Ineersoll                       Printed Name:              /JiR-M      L-y

                      Title: Vice President of Operations                Date:




                                                                                                                            Exhibit A
                                                                                                                             Page 23
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 24 of 68 Page ID #:186
<Page 23   of   32)




                                                                                                    ss#
                                                     JJITHuntTTransport, Inc.
                                    Intermodal Independent Contractor Operating Agreement                                                             '
                                                                                                                                                      j
                                                    Appendix C: Insurance Appendix

                               This Appendix relates to the Owner/Operator Contract and Lease Agreement between
                        J.B. HUNT TRANSPORT, INC. (“Carrier”) and the Contractor named below:

                                 Contractor is not required to purchase insurance from or through Carrier. In
                        fact. Carrier desires Contractor to purchase insurance on its own and to provide
                        certificates of insurance pursuant to the Agreement. If Contractor, at its option,
                        desires to purchase any insurance through Carrier’s independent agent, this
                        Appendix must be signed by Contractor and Carrier.

                                 Contractor desires to purchase the following insurance through Carrier’s independent
                        insurance agent and have Carrier advance the cost for the same. Contractor hereby authorizes
                        Carrier to deduct from compensation otherwise owed to Contractor for this insurance. The
                        calculation for the following insurance costs to the Contractor will be the exact net amount of the
                        premium paid by the Carrier and charged by the insurer for that coverage, less any related rebates,
                        discounts, or refunds due Carrier.

                        -------------------- an--------BobtatHnsurance:Contractor hereby agrees to pav S—---------------
                                                    per month for Bobtail Insurance.
                                                    Initial if Yes   y , l__
                        --------------------------- Initial if No —----------------------------------------------------------------

                                          b.        Physical Damage: Contractor hereby agrees to pay $ 2 S. $Q
                        --------------------------- per month for Physical Damage Insurance.-------------------------------------------
                                                    Initial if Yes Ti . L
                                                    Initial if No

                                        c.       Occupational Accident: Contractor hereby agrees to pay
                                                 5         2.% per month for Occupational Accident Insurance.
                                                 Initial if Yes T).
                                                 Initial ifNo       _____

                                 Carrier will provide a copy of any such policy upon the request of Contractor. Canter
                         will provide a certificate of insurance for each such policy, including the name of the insurer, the
                         policy numberTthe effective dates of the policy, the amounts and types ofcoverage. Contractor
                         hereby authorizes Carrier to deduct from its compensation the amounts specified above.


                      J.B. HUNT TRANSPORT]                                  INDEPENDENT CONTRACTOR

                      Signature:   /ww                                        Signature:

                      Printed Name: Don Inaersoll                              Printed Name:              V     fO ftM,

                      Title: Vice President of Operations                       Date:      \( —    It)          __________
                                                                                                              ( (




                                                                                                                                          Exhibit A
                                                                                                                                           Page 24
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 25 of 68 Page ID #:187
(Page 24   of   32)
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 26 of 68 Page ID #:188
(Page 25   of   32)




                                                 J.B. Hunt Transport, Inc.
                                  Intermodal Independent Contractor Operating Agreement

                                     Appendix E: On-Board Computer (OBC) Operations

                       1. Non-Use While in Motion: Contractor hereby represents to Carrier that the OBC will not be
                            used while tractor is in motion. If, and only if a tractor is being operated by a team, then the
                      ----- non-driver may use the QBC while the tractor is in motion.-------------------------------------------

                      2. Maintenance: Contractor shall protect the OBC from damage and abuse so as to keep the
                         OBC in good repair, condition and working order during the term of this agreement, normal
                         wear and tear excepted. Carrier will at its own cost and expense, repair or replace a damaged
                         or defective OBC. Contractor shall promptly notify Carrier of any problems associated with
                         the OBC.

                      3. Risk of Loss: Contractor shall bear the entire risk of loss, damage or destruction of the OBC
                         resulting from any theft, fire, accident or other casualty whatsoever. Contractor shall
                         promptly notify Carrier of any such loss. Contractor shall pay Carrier the amount as set forth
                         in the compensation and fee schedule for any such loss.

                      4. OBC Return: Upon termination of this Agreement for any reason:

                          (a) Contractor shall deliver the tractor to such point as requested by Carrier for removal of
                                the OBC. Contractor shall return OBC in the same condition as when received, normal
                                wear and tear excepted:
                          (b) In the event Contractor fails to return the OBC within (3) days of termination, Contractor
                                agrees to pay Carrier the liquidated damages as set forth in Appendix B of the
                                                                                                               'sescrow
                                funds as necessary to satisfy this obligation.
                          (c) In the event Contractor fails to return the OBC as requested, Carrier shall be entitled to
                          ----- receive the costs and expenses (including reasonable attorneys’ fees) incurred by Carrier
                                in recovering such OBC. Carrier shall make the necessary set-offs and deductions as
                                required.

                       Date OBC Received by Independent Contractor:__ \\_______ ,20 (f.

                       Type of Unit Installed:______(2 Piece)                (3 Piece)

                       Acknowledgement of Receipt of OBC:                   32
                                                                             “(Contractor Signature)

                                                                              T)o Y
                                                                             (Typed or Printed Name)




                                                                                                                                    Exhibit A
                                                                                                                                     Page 26
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 27 of 68 Page ID #:189
(Page 26   of   32)




                  ___________________ JA Hunt Tran&portjJLnc,____________________________
                                      Intermodal Independent Contractor Operating Agreement

                                                  Appendix A: Service Requirements

                  To the Intermodal Addendum to the Independent Contractor Operating Agreement. This Appendix A
                  applies to services render at the Intermodal location of South Gate, CA and shall be effective the
                         mo ,20_Li_.
                  In addition to any service expectations set out in the IC Agreement, listed below are customer service
                  expectations that Contractor shall meet in servicing Carrier’s transportation needs at the above-named
                  Intermodal location.

                  I. Service Standards
                  Contractor shall comply with any additional service standards as set out in Article VI of the transportation
                  agreement between Carrier’s Intermodal group and the Intermodal customer. That agreement states:

                             1.        Carrier shall transport such shipments as Shipper may require by motor vehicle from and
                                       to such points between which service may be required, without delay, subject to the
                                       availability of suitable equipment for the traffic offered and the specific shipment
                                       instructions, all in accordance with the terms and conditions of this Contract and
                                       Appendices.
                             T.        Carrier will accept tender ofshipments as directed by Shipper and transport andUeliver
                                       such shipments promptly and efficiently. Carrier shall perform loading and unloading
                                       services as required by Shipper and agreed to by Carrier. Each shipment shall be
                                       evidenced by a bill of lading or other receipt. Such bill of lading or receipTis to be signed
                                       by Carrier and will show the kind, condition and quantity of commodities received and
                                       delivered by Carrier at the loading and unloading points,
                             3.        Carrier understands and agrees in performing services under this Contract that time is of
                                       the essence in the pickup, transportation and delivery of individual shipments and that it
                                       agrees to meet ail prearranged pickup and delivery times.”

                      On Time Service Percentage

                      Business which is handled by J.B. Hunt Transport, Inc. Intermodal group shall provide 98% on-
                      time performance. Drivers will be put on probation after two service failures within a quarter. The
                      third service failure during the next six month period immediately following the second service
                      failure will result in the termination of the contract.

                      All Service Failures will be measured and reported with proper reason codes. Service Failures
                      resulting from driver error or mechanical will be classified as JB Hunt failures, which affect the

                      dispatch error, weather, abnormal traffic flow, and/or other Acts of God, will be measured but not
                      included in the contracted service percentage.




                          initials^                                            Initials:     IV t ~
                           For:          J.B. Hunt Transport, Inc.             For:        Independent Contractor

                                                                         „Huge .1 ol   /
                                                                                                                                 Exhibit A
                                                                                                                                   Page 27
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 28 of 68 Page ID #:190
(Page 27   of   32)




                 ------------------------------- J„B, Hunt Transport, Inc,-----------------------------------------------
                                  Intermodal Independent Contractor Operating Agreement

                                               Appendix A: Service Requirements

                  II. Provision of Proof of Delivery

                  Contractor shall provide Carrier with copies of signed bills of lading and signed delivery receipts as
                  evidence of the complete performance of such services.

                  III. Refused and Rejected Shipments

                  In order to comply with the Intermodal customer requirements set out under Article XI(2) Contractor
                  shall adhere to the following procedures. When a shipment is refused or rejected by the consignee, or
                  Contractor is unable to deliver it for any reason. Contractor shall notify Carrier in order to receive
                  disposition instructions Contractor shall provide constant and sufficient security and safety for the
                  shipment until such disposition instructions are received.

                  IV.        Confidentiality

                  Contractor hereby agrees, to the extent he becomes aware of any terms of the relationship between Carrier
                  and the Customer, to be bound to the terms of confidentiality to which Carrier is bound. They are:______

                         “Without the express written consent of the other party, no party shall disclose the terms of this
                 _______ Contract or Appendices to any third party, except (a) as required by law or regulation, (b) to an
                         authorized audit agency designated by a party for audit purposes or (c) to an affiliate or potential
                         affiliate of a party.”

                      V.     The following are additionalfactors affecting service derivedfrom customer requirements and
                      expectations established in the Intermodal transportation agreement:

                      Primary Traffic Lanes or areas of Service: Within a 125 mile radius of South Gate, CA

                      Supervisory Hours of Operation: 24 hours a day/7 days a week

                      Supewisory-RespmsibiUtyfQrMan^dedicanuLleliveriesx/Zd-Uours a-day/? days a )veek.------------------ -

                      Loading Hours: 24 hours a day 7 days a week.

                      Operating Days per year: 365 days

                      Delivery Hours^24Jtoursxrday/Tdays a weelc




                          Initials:                                     Initials:                  -
                          For:         J,B. Hunt Transport, Inc.        For:         Independent Contractor

                                                                                                                          Exhibit A
                                                                                                                            Page 28
          Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 29 of 68 Page ID #:191
    (Page 28   of   32)




                     --------------------------------JJB. Hunt Transport, Inc,----------------------------------------------
                                       Intermodal Independent Contractor Operating Agreement

                                                Appendix B: Compensation and Fees

                     To the Intermodal Addendum to the Independent Contractor Operating Agreement. This Appendix B
                     applies to services render at the Intermodal location of South Gate. CA and shall be effective
                           U- 1°. .                _
                                                   ___
                                                     ___
                                                       ___
                                                         ____
                                                            ___
                                                              ___
                                                                ___
                                                                  ___
                                                                    ___
                                                                      ___
                                                                        ___
                                                                          ___
                                                                            ___
                                                                              ___
                                                                                _
                                  .(^.-JC^mpeiisatloh';      ■          •   -       -   ■■ •-        Tnterpipdal ■.
                             Linehaul-Loaded (Per Mile)                                                 $0.85
                             Linehaul-Empty (Per Mile)                                                  $0.85
                             Pick-up / Delivery (Drop/Hook)                                               $45
                             Pick-up / Delivery (Live)                                                    $65
                             Otay Mesa, CA Border Repowering of Load                                      $45
                             Empty Trailer Reposition                                                     $30
                             Hazmat Load                                                                  $10
                             Customer Refused Load                                                        $65
                             Truck Ordered Not Used (TONU)                                                $30
                             Safety Training                                                           $3 0/Hour
                             Driver Orientation (Per Truck)                                            $75/Day
                             (After 4 daysTioldover rate is $50/day)
                             Fuel Surcharge (Revised 2-18-03)                                      Surcharge Schedule
                             Tolls                                                                    Carrier Paid
                             Base Plates                                                              Carrier Paid
                             Permits                                                                  Carrier Paid
                             Scales                                                                   Reimbursed




I




                           Initials:     ----------- ^<7
                                                                      __ Initials:                    XX L- -       ~~
                           For:           J.B. Hunt Transport, Inc.      For:                   Independent Contractor

                                                                                                                          Exhibit A
                                                                      Huge 3 nl 7
                                                                                                                               Page 29
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 30 of 68 Page ID #:192
(Page 29   of   32)




                 ------------------------------- J.B. Hunt Transport, Inc.---------------------------------------------
                                  Intermodal Independent Contractor Operating Agreement

                                             Appendix B: Compensation and Fees

                  Fees. Charges. Balances and Other Amounts

                  Pursuant to the applicable provisions of the Independent Contractor Agreement Independent Contractor
                  shall be liable for the fees, charges, balances and other amounts as set forth in the table below, including,
                  but not limited to the following:




                  Truck Lease/Purchase Payment                                                       NA
                                                                                                                                              i
                  Independent Contractor-Initiated Re-Power: Minimum Charge                          $50
                  Non-trucking Liability Insurance (Single Limit)                               $1,000,000                                    i


                  Preventable Loss: Personal Injury/Property Damage                                $1,500
                  Preventable Loss: Cargo Shortage/Damage                                           $500
                  Escrow Funds: Required Balance                                                   $1,500
                  Escrow Funds: Minimum Weekly Set-Off for Required Balance                          $50
                  Escrow Funds- Minimum HVTTT (9900) fspt-Off                                   $5 50/Year
                  Annual Administrative Fee                                                     No Charge
                  Fuel Use/Tax Reserve (per Carrier Directed Mile)                                  $0.01
                                                                                            i-'  *       i
                                                                                                         t r <
                                                                                            equipment vaiu©
                  OBC Monthly Usage Charge                                                           $25

                  OBC Replacement Value                                                          "$2,000
                  OBC Daily Liquidated Damages (Improper Turn-In)                                   $50
                  OBC Maximum Liquidated Damages (Improper Turn-In)                               $2,000
                  Failure to Return Decals/Permits/Plates: Daily Liquidated Damages                 $50
                  Road Service Fee (Tractor Maintenance)                                         $20/Evenl
                  Annual Motor Carrier Property Tax (AR, KS, KY, TN)                             $55/Year




                  Initials:            /                            Initials:              L.
                  For:         J.B. Hunt Transport, Inc.            For:           Independent Contractor




                                                                     Pare 4 of ‘
                                                                                                                                  Exhibit A
                                                                                                                                   Page 30
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 31 of 68 Page ID #:193
(Page 30   of   32)




                                  Intermodal Independent Contractor Operating Agreement

                                            Appendix B: Compensation and Fees

                  Miscellaneous

                          A. Carrier’s Right to Modify or Terminate

                          Independent Contractor specifically understands and agrees that Carrier, in its sole discretion,
                          shall have the right to modify or terminate from time to time the compensation rates as set forth in
                          Part I of this Schedule and the fees and related amounts set forth in Part II of this Schedule.
                          Carrier shall give Independent Contractor not less than thirty (30) days written notice prior to the
                          effective date of any such change with the exception of the fuel surcharge payment which will
                          vary at the discretion of the Carrier. The terms of this document supercede any previously
                          executed agreement.




                  Initials:   ____________________________ Initials:                _______ L-________________
                  For:        J.B. Hunt Transport. Inc.    For:                      Independent Contractor
                                                                    „Page 5r of„/                                          Exhibit A
                                                                                                                                 Page 31
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 32 of 68 Page ID #:194
(Page 31   of   32)




                                 Intel-modal Independent Contractor Operating Agreement

                                            Appendix B: Compensation and Fees

                  Detention Schedule

                  Contractor will be eligible for compensation (detention) in the event that he/she is detained longer than
                      hours at a customer. Contractor will be paid following his arrival or customer appointmeiu time,
                  whichever comes last. Contractor becomes ineligible if JBHT is unable to charge the customer detention
                  due to a driver related service failure. After 1.5 hours of detention, pay is $30.00 per hour excluding any
                  time the driver is legally required to be off duty or taking a 10 hour break. All detention pay will be paid
                  in 15 minute increments and administered as follows:

                  Detention Minutes Incurred               Detention Hours Paid
                  0-7 minutes                              0 hours
      Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 33 of 68 Page ID #:195
(Page 32   of   32)




                _____________________ J„BL HuntTransport9 line._______________________________
                                 Intermodal Independent Contractor Operating Agreement

                                              Appendix B: Compensation and Fees


                           South Gate Local Intermodal Independent Contractor Incentive

                 As an additional incentive for contractor to accept shipments when tendered and to provide error
                 free service that is needed to meet the needs of carrier's customers as set forth in other addenda
                 hereto, carrier shall pay monthly the additional compensation set forth below. Such additional
                 compensation is contingent upon:

                 1 - Contractor accepting all tendered shipments during the month consistent with U.S. DOT
                 safety regulations.

                 2 - The absence of any service failure caused by contractor. A disqualifying service failure shall
                 be defined as any instant in which (a) contractor fails to meet customer's performance
                 requirements through a late pick up or delivery caused by something other than late releases,
                 weather, construction/accidents, prior stops, scheduling - DC, overweight; or acts of God or
                 public enemy; (b) contractor causes a reportable accident which affects carrier's Safestat score or
                 (c) contractor is responsible for an overage, shortage or damage-claim.------------------------------------

                 3 - Contractor must work the equivalent of the total amount of business days in the calendar
                -month excluding holidays;------------------------------------------------------------------------------------------------

                 4 - If the contractor is stopped for a DOT Inspection, the contractor must pass with No
                 Violations Discovered;

                 South Gate Intermodal Incentive Compensation Bonus = $300.00_________________________

                  Incentive bonus will be paid after the first full pay period of a new month.
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 34 of 68 Page ID #:196




                                                                                     (ytSSN


    V                                            Intermodal
                                             J.B. Hunt Transport, Inc.
                             Intermodal Independent Contractor Operating Agreement
                     Appendix A: Certificate of Authorized Operation and Customer Specifications

        Contractor Information




        Description of Eauinmcnt

     Tractor No.        *3

        Make:                          ^

        Year:           °S                                 ViN:

     Tractor Weight:

        Wheel Base:

        Fifth Wheel Height:

        License No.     2 Ot>                              State:           X A/.

        Independent Contractor Operating Agreement Start Date:
        Hub Reading at Start Date:

     Carrier’s Customers’ Specifications:

     Contractor agrees to perform services in accordance with customer specifications, identified in this
     Appendix A, that may be safely complied with without violation applicable law or Carrier’s Policies or
     Procedures, and without endangering the public, Contractor’s workers, and the property being transported.

     I. Service Standards

                1.       Contractor shall transport such shipments, that Contractor accepts, as Carrier’s customer
                         may require by motor vehicle from and to such points between which service may be
                         required, without delay, subject to the availability of suitable equipment for the traffic
                         offered and the specific shipment instructions.
                2.       Contractor agrees to perform loading and unloading services as required by Carrier’s
                         customer, Each shipment shall be evidenced by a bill of lading or other receipt. Such bill
                         of lading or receipt is to be signed by Contractor, or Contractor’s driver or worker, and will


                                                           Page   1   of6

                                                                                                                 Exhibit A
                                                                                                                   Page 34
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 35 of 68 Page ID #:197



                       show the kind, condition and quantity of commodities received and delivered by Contractor
                       at the loading and unloading points.
               3.      Contractor understands and agrees in performing services under the Agreement that time
                       is of the essence in the pickup, transportation and delivery of individual shipments and that
                       it agrees to meet all prearranged pickup and delivery times.

       On-Time Service Percentage

       Contractor agrees Carrier’s customer requires, and Contractor will use best efforts to provide 98%
       on-time performance. Carrier’s customer may require that Contractor, or Contractor’s driver, is
       disqualified and removed from its account temporarily after two service failures within a quarter,
       and permanently in the event of a third service failure during the next six-month period.

       A Service Failure includes incidents of driver error or mechanical error. A Service Failure does
       not include shipper or receiver delays, railroad, dispatch error, weather, abnormal traffic flow,
       and/or other Acts of God.

       11. Provision of Proof of Delivery

       Contractor shall provide Carrier with copies of signed bills of lading and signed delivery receipts as
       evidence of the complete performance of such services.

       Hi. Refused and Rejected Shipments

       In the event Contractor attempts to deliver a shipment at the customer’s designated delivery location and
       such shipment is refused or rejected by the consignee, or Contractor is unable to deliver it for any reason,
       Contractor shall notify Carrier in order to receive disposition instructions from Carrier or Carrier’s
       customer. Contractor shall provide constant and sufficient security and safety for the shipment until such
       disposition instructions are received.

       IV.     Confidentiality

       Contractor hereby agrees to the following terms of confidentiality related to the performance of services
       for Carrier’s customer. They are:

               Without the express written consent of the other party, no party shall disclose the terms of Carrier’s
               customer’s service specifications and/or shipment information to any third party, except (a) as
               required by law or regulation, (b) to an authorized audit agency designated by a party for audit
               purposes or (c) to an affiliate or potential affiliate of a party.

       K      Thefollowing are additionalfactors related to service performedfor Carrier's customer;

       Primary Traffic Lanes or areas of Service: Within a 125-mile radius of South Gate CA,
       This Appendix A is agreed to by the undersigned parties on the latest date set forth below.




                                                                                                               Page 35
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 36 of 68 Page ID #:198




                                      .——:       :——---------------------- ®



                                         Intermodal
                                      J.B. Hunt Transport, Inc.
                          Intermodal Independent Contractor Operating Agreement

                                  Appendix B: Compensation and Fees

      This Appendix B to the Intermodal Independent Contractor Operating Agreement applies to services
      rendered at the Intermodal location of South Gate, CA and shall be effective__ O'Z/2^0  20 \% .

                (a) IC Competisau<m                                                  1 >ac> modal
             Linehaul-Loaded (Per Mile)                                                 $0.90
             Linehaul-Empty (Per Mile)                                                  $0.90
             Pick-up / Delivery (Drop/Hook)                                              $45
             Pick-up / Delivery (Live)                                                   $70
             Otay Mesa, CA Border Repowering of Load                                     $45
             Empty' Trailer Reposition                                                   $30
             Hazmat Load                                                                 $20
             Customer Refused Load                                                       $70
             Truck Ordered Not Used (TONU)                                               $30
             Safety Training                                                          $30/Hour
             Driver Orientation (Per Truck)                                           $75/Day
             (After 4 day’s holdover rate is $50/day)
             Fuel Surcharge (Revised 3-29-17)                                    Surcharge Schedule
             Tolls                                                                  Carrier Paid
             Base Plates                                                            Carrier Paid
             Permits                                                                Carrier Paid
             Seales                                                                  Reimbursed




           Initials:   ______ f/yj      ___ ____          Initials:                   t.________
           For:         JB7Htmt Transport, Inc,           For:                 Independent Contractor



                                                   Page 3 of 6

                                                                                                        Exhibit A
                                                                                                         Page 36
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 37 of 68 Page ID #:199




                                         f^mHUNfrxs'
                                               Inter modal
                                           J.B. Hunt Transport, Inc.
                             Intcrmodal Independent Contractor Operating Agreement

                                        Appendix B: Compensation and Fees

      Fees. Charges. Balances and Other Amounts

      Pursuant to the applicable provisions of the Independent Contractor Agreement, Independent Contractor
      shall be liable for the fees, charges, balances and other amounts as set forth in the table below, including,
      but not limited to the following:


      f—                                                                           Fee/Amount
      Truck Lease/Purchase Payment                                                    NA
      Independent Contractor-Initiated Re-Power: Minimum Charge                       $50
      Non-trucking Liability insurance (Single Limit)                             $1,000,000
      Preventable Loss: Personal Injury/Property Damage                             $1,500
      Preventable Loss: Cargo Shortage/Damage                                         $500
      Escrow Funds: Required Balance                                                 $1,500
      Escrow Funds: Minimum Weekly Set-Off for Required Balance                       $50
      Annual Administrative Fee                                                   No Charge
      Fuel Use/Tax Reserve (per Carrier Directed Mile)                               $0.01
      Miscellaneous Equipment Issued to Independent Contractor                  Equipment Value
      OBC Monthly Usage Charge                                                        $25
      OBC Replacement Value                                                         $2,000
      OBC Daily Liquidated Damages (Improper Turn-In)                                 $50
      OBC Maximum Liquidated Damages (Improper Turn-In)                             $2,000
      Failure to Return Decals/Permits/Plates: Daily Liquidated Damages               $50
      Road Service Fee (Tractor Maintenance)                                       $20/Event
      Annual Motor Carrier Property Tax (AR, KS, KY, TN)                           $55/Year




       Initials:                                         Initials:
       For:                     Transport, Inc.          For:         Independent Contractor

                                                         Page 4 of6

                                                                                                             Exhibit A
                                                                                                                Page 37
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 38 of 68 Page ID #:200




                                                                        &
                                              Intermodal
                                          J.B. Hunt Transport, Inc.
                            Intermodal Independent Contractor Operating Agreement

                                       Appendix B: Compensation and Fees

      Miscellaneous

              A. Carrier’s Right to Modify or Terminate

              Independent Contractor specifically understands and agrees that Carrier, in its sole discretion,
              shall have the right to modify or terminate from time to time the compensation rates as set forth in
              Fart I of this Schedule and the fees and related amounts set forth in Part II of this Schedule.
              Carrier shall give Independent Contractor not less than thirty (30) days written notice prior to the
              effective date of any such changewith the exception of the fuel surcharge payment which will
              vary at the discretion of the Carrier. The terms of this document supersede any previously
              executed agreement.




       Initials:                                       Initials:            • l—
       For:        J.B. Hunt Transport,'inc.           For:          Independent Contractor

                                                       Page 5 of 6

                                                                                                           Exhibit A
                                                                                                             Page 38
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 39 of 68 Page ID #:201




                                        : ’•vj.k.wmr.v.
                                              Intermodal
                                          J.B. Hunt Transport, Inc.
                            intermodal Independent Contractor Operating Agreement

                                        Appendix B: Compensation and Fees

      Detention Schedule

      Contractor will be eligible for compensation (detention) in the event that he/she is detained longer than
       1.5 hours at a customer. Contractor will be paid following his arrival or customer appointment time,
      whichever comes last. Contractor becomes ineligible if JBHT is unable to charge the customer detention
      due to a driver related service failure. After 1.5 hours of detention, pay is $30.00 per hour excluding any
      time the driver is legally required to be off duty or taking a 10-hour break. All detention pay will be paid
      in 15 minute increments and administered as follows:

      Detention Minutes Incurred                Detention Hours Paid
      0-7 minutes                               0 hours
      8-22 minutes                              '/t hour the hourly rate
      23-37 minutes                             Vi hour the hourly rate
      38-52 minutes                             3/4 hour the hourly rate
      53-60 minutes                              1 hour




       Initials:                                          Initials:        "tv    _______
       For:                int Transport, Inc.            For:          Independent Contractor




                                                          Page 6 of 6

                                                                                                           Exhibit A
                                                                                                             Page 39
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 40 of 68 Page ID #:202
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 41 of 68 Page ID #:203




                       'GJ&Ja Bi.-SualffiB!Epoisate;Dii«6j;SSB.ox- J^.O;


                       2«                                               QBntfMor learn to Carrie fee



         TSame
                 'mar; 2^?               ■

                 :Mji:^Mo:aei;                         LifA/Bf^.               CAi^iA-
                 timmims&a:                  -typIAo/A-
                 "gehtoleldeatifaeatiofliBluaiher, $pU'5GrdJ)KQ$J^f'6s4‘3                 "7




                                                                                                 bt GOjrtractor sM i^e

        Gairfer 'oit its imithorfs^d: x^pMseotatiWi a. reeisSpt;.e»Meni(?fag; tie dkte: afl^   fmfe' -of %;     ^ijbie




         4-      'BKeftisiyegs^. C^MsntTOth teteasiijgtiegplaS'oDs wMcli. require Gax^ to to

        •p5j^!a|il6ri;#idL               fi.qai^eMi/(3Snttactagrees;Jieitl}erit;n,tjr;:itS:^                        to




        any Cite                                                           Wftlfibt|pe:|Q .(^feris:dffl$ig;|)le:'%!ivGf



        5;       Payment to Cectetctoc:        Canifif .agteeste;pay €<jniractQt. as^eeifieai ihiAE>peHdix, ® df jhis

         d0!31iia#)fit,, SlvM

         vffl&imsS3!BApfawBmBkami$0os£mim!O^MMi,'til^'^^                                                          3!te
                        r


         dispatehed 'imteage: \yill ij&e' detexiaiiied: -ftom: eseli ^int qf -origin: to eac| point oFVd^tipafon, as




                                                                                                                          '2
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 42 of 68 Page ID #:204




         iaeferimnei % le ffifleag© .guide. .puBliskd bj "BmA McNMly Mileage.                                   ^a; Oxoi^i

        'SdittalSa^i 'mAod: :oi .papneirt- fe not In - any way associated, widi;                         ;#$!$: :#tt -dha^es,

         ^WMS» ^                              eMmiM:                                         gortiQiieof




                                                                                 folp^iks^j^iiexl -^-ffie'WO'Q^^aad


                                                                                 ® cW?#,                dfafja|e«i#; m
                                                                                                    Lo^exicegjsionB hayeleen




         did^f dne -the            jjjsdv.a^-^diieif1 ddcumaife nebt&suqf ®»jSairiieE &. Bem&.gqjMBB& -feoaj- Mse



        di-^KCf^ deliveryisfte^^                                t^^tdtedidJedfeHyerM.-ld

        ^         -^m^al^asliaiBfe -IBs            tenn- ;t>f ^                    Wifi: $qSgf|$$g! upon e^ebpgjw .and

        .deit^y of;tM m^&s®igtm.                                                                      mb mmmmmxt
         :one yw Max IE dUai ide xensKffid and: emended; aatoffiadeally ihwnyaivfe^r^y^^ yaile^..

                                                                             Agreertieiat;

        .AgteMMiiidpdn                        nddce, CM^'aSffiEy tednihatetliS AgyeemEmt'ngon-semtte^dee^c

                                                                                                     A setitebreaciysitall:

         m defitied .-as ;a> .eMtte: dfe* ifeay' cdiimaitted wljiie: in, nperattoii nf aie leased                          M
        ■ ^ewdepce efa chargeable perscMiit^tiryac(ddeidj,i^y^
        IffifStf# rattogi (#); iiiiatithprized nse-efieased.eqijipment; aiid (5,J afid-lst feddh’ of

        akvice.- dhligactidra- wMii& :iit^eiiU eariitsr^ VxesM^ jenHas,, .iinsmahEej., dr- BuStomer '.teMkmst. !Ehe

         oOifipHny reserves: the right' -JS-- cancel this-etflitrapt-                  Md                    :'tf iht    shte

         distesafibn of ife- oShteatSi adiHlniStrator?      -cdnfiactcirjs            adversely .rdfiect dh- ;tlje -ifenipaiiy,




                                                                                                                                  ,3
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 43 of 68 Page ID #:205




        «k




             ibf:|>^mait:;df'all                      -ft&K          ^«fs<af«|^
             ife^seS. s'^Iittofe w& V&to&m «nd ^spnent; efv&iver- persoanel to-perfona sosibes' ap&* ^

             ^ffiiemeEt; :C2baS?aetor; wm$m that it 'k- feaiil&y1           and, Shall c&iffrr ^,t|; ail -sfeplieshfe

             <®i|ilc^Enerit'ihj^;                       kc1aaii^-a^:.ij0t;Iitmfed id fedfecaliand siite income iax:s

             dm                                  WSSSl^lWW                                   feferditt?. r^oirements

             which -mg H #pcaBife. Coatkckr ■shail kdekii% m$ hoia-                            haimless Sbfti; tHese

             ohligatiofts.

                      To the extent oof iH«w^nt^ia,:jfeaeraiJ;,sate ana^sa^ir^ah^ ittCluhtog^te

             mtfchto Moaffi+of sWSSe:;t^h«iii6ats, hip^ay apbei Unfits and other resM^ons^CkateCtor,

             ■sm he fee to 'Sp ^pe^h ancl;hine ^eiformECBce for aU ^liver^
             w ipaiesk^e aha                                     fflk state ^ Ma ^gimm rngm

             ‘dtSOilMl ;h®ka»g lt§: mptkwbg. ofieGatas^^patractor ;operatioro;                          itphtcttanc^,

             hoargbf.semcS rphoititglhj stateteX.p.a^oses'.hii miles runby tljovbiiibie asWeti'-aSlijaitienat

             .dhlfgahons. :iffipfflsed hy          insurer whose federal          are a.prerequisite iqf .rjper^ons.-
             epntractor: agrees; ^ comply With these, federal dtities. and ,stati«es witfr respeGt :to the .eqjiipmeilt

             idasied4o, eai^er-k«i;wilh|)twddh,:ki nfe.eraa^aupdrtmg'd'oGiimeirts as requited hy law.
                      0>)        itgasfem^^iaeeiife feQtk^nfev The parties agree 'tbat/in the petfOKmne&,of

             afis,c«ac^: coaler! :m ;its !sdte dishfefidni'wih'ttedSr^OhtracS^l®^               Idhds, i»hj®se. to its

                             avklahffi^ ;qn a iqadihjpIpPAasSsi: Ii: is agreed that anyi toad :may have,- eustonier»




                                                                                                                          4'
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 44 of 68 Page ID #:206
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 45 of 68 Page ID #:207




                                   jpMji ffie.sei^ioesrs^Mt                       (ioafitiMmtthat]Bofl&aet{jr%: Mw



                    Ep&actoy 'f^p®s ffiat &

           'Gaoler Ih.. aeaoBfeaee: ss4i8i fefcal Me^rjeguasmente.-             M 'all.^es,-,

                                                                          ^.fprites^t
            taxes*- '^nteacte mmafo :mati$xm «*ia» .all-                       ,aijd ‘state mgflojfmwt! law^ «ag.



                    OQiSS^jfe ijiMO: i! iUl 'fiafes;                  m IS1. -W£%is/'0f;0jfir®ibiBS ;a«H}StiSt«!A:i®j& in
                                                                        #& tot. mm d| the woric usttssM p| ^
           custbrtjer’s servi'ee1 fexpiJtatidjisv                                 wi^ahcl- where               aha shall

           ■aaesspt^or^eet wetfe^fBmentemraloatvl^JbafBasfe. Conttaetw agjsesJtpsc^pff^tii any

            shops of-W.orfc                 imppsfea' -by tbie ^momi ssSfiiea -^Sigifeos: iWltei; accSptH^ jfcjfcjbi




                             ‘BhffiPS' regiiii:®    -sqm and 1   tp sfeeflitate fflS$6sk          Cpntn^toi:          ‘to

           Ipto^ide^ ete<stTQnlc   rsotifitsatibn of its opetsfihg Statos &cw#ttg; whSft; SquipmeM !is; loaded;

           mloaijetkijr ofestewSsa asaSaKfe to/aispateh*. ©therroise; b»- oral or written Kgpitti-dito'^fa ^

           WpPiMg       tifflfflm           fegt. tep-ired             13<3^ b!fl$; of        and sh}pi3)h| iddcnttehts.




            ce^ei4Miiyi^^| SStee: iit gobfe^t ^ttebt^dde With :fedetol.:^i|u!atMi/awdra‘it^^(icte:

           requirements. ^littatftotr^l be::sol;eiy ,reappMble % &e;payments:oiivthe leasedugtfipmeto ph

           ;tlte‘Stoyect;:e<toip^itete.;ahair haye: the tight to mafe all chiciat defiisiphs: with respwti to: tits

           mamtenanceandopetation^d&sucliieqmfHnenfc

                    Gonttaptof Wamtets: as a ednditipn efijteih content that';alhf®%mentwtil fc$ ^tepliy




                                                                                                                            .6
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 46 of 68 Page ID #:208




                                                                                                           tedagrees

                to   mmfly^/mmyMt<,mi nil^or ^eto^lEire,qt|toOi^                                                         a•


                Butt it9-j)WfifcBiargin fe-conteaefeperforated.


                •ffi&!jg4fe.c|.^®i$M   mmwffl mmMM                                          aII:feifeM w&x «arrter

                saf^. fEgutatto^       ,,%                ■«#;                      m mw
                comd-ot                                                     agtWi'that.-wfth

                <fci«e* qgalificatipn req^fements. ^luajiig: pro-vidlof    ?5P                         :^|5sjsi^ v^t; •




                safet^iriitiative;

         t& -Msi^ixi^SSB^k .KaiafaiifeiraaiM^&ifo^
         dn^ettidej-.                               yetjtiires aamag b^iteagi^v^ei'to Have '3;'                issued

         ©mtowial ;Driyer’s W&ffify, Health card iarid Mf. other 'dohwrieftmtldh' itfsipthd % tie;          tlSDOT,
         OontragtoK^rees feat' feiei^^ttiflQt.©|ieiate fee^ufliiae^^urt^.:^ ftW                              Mfeotl

         fiist,{jemg                         #oatraht0t',aciitd^ied|eS hsfeiyer;irn^t:|ijiss ail;dflthh?WSh)j0f testsr

         iocIuamgffe^giaHd dKsohot teHtewt agteesitbssulfefftto an€6e^fee                                i€antra«to

         fiffeer'ag^feto'fe'

         wjfehiStdiii^-tax^i ®I?^^^i^s'’fiwtilpSh^fl<tn, Qftfejttme atid.:ahf;*id itl.dtiet' diSstfeaSSodaMi vdfe

         dfifitosdos^ dayer.

         1 j.           .,fiand^::lktfe During ifce -term- of diis Agreerhent, Gamer agrees to                freight




                                                                                                                         •7
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 47 of 68 Page ID #:209




                «•                  fe   m^wfter MfiffiKs              desoriBed, te-to tease^ .wfibk- Jhe

                 wmMU                    $?#&#.•.

                                                 ^^*fe^e8eri^s^|ttiaeatfelflvgD!od;^sQdi©a«id'




                rtfflfeb




                                                                                              ed«qt<)r



                ^d^S^feguiaiions.




                             liSstedlp:          oH,:'.tirca#d;equi{)i^Mf'apce5spn^

                                               ^ttfe^iplpgMp^lto^ito inclddildgtBpafei' ijeasm-

                tod:as;S&s?tagr(tst.t;|ttSl:aud &ef:BSa;,«ax«sjfJH^;a3id’ penalties reswlting^M^^m; t&eaete.




                pa^dE'tax®|.and^^iid%i^^mc^;^i'GHlBi:'fe^to;and-6wm^;lQ;oOT8rsJi|j.or
                 »


                ftpepj^pf^^pffltent: .(Spiitectprsaalt also: be^^expeasepBecessaiytofflai^^
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 48 of 68 Page ID #:210




              ^^.jti;a®|);8zpoip 8txf) -'esn]^0q}rffiTO'qo'ftsj»:‘4^B:.|Q aQpoa.ia;^:^^
                                                               ;
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 49 of 68 Page ID #:211
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 50 of 68 Page ID #:212
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 51 of 68 Page ID #:213




                                                                   iC^^WlMsij/povMsifot:




                                                                            ijinctedtogibutadi’

                     t^-TT^i.'.'V.'^Ar^




                warrao^v

        ®*,&aiiaafc £^fer'#ll^#&ppt^.iris^pe;fprit^:^




        .m^t




                employer^. IiaMUly:jiiswane&asreqnifsa,:bjr applica'blekw coveriogallpersons^plDyed.

                byEC^fttra£tpE,:pr:S substitute pClicy a.Gceptabfeto: HtofefifCpntraQterisa^Gk^




                                                                                                       13
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 52 of 68 Page ID #:214




           b;



                aotiee,te fitoAei

                                                      ^tmclorslali



                iti^redon&i^t^kimli^




                ic.piltraot,

           o.   BMobaseagg&lioyaffirough Oamer. &fee«'eofcepjtofor;p^baseste




                                                                               53
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 53 of 68 Page ID #:215




                TOPS'
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 54 of 68 Page ID #:216




        M.            :Penal^^Bmlgosts.t ^Sonttactor wlBxettabm&ii^erferithe'acmlfiast#

        fines

        ■ofte^ji|jmeat. '^teik'^tiioifyCkriBC^^IaswosjmK^f M- s&-%a«csp^oirf(gpftpni

        rnmWmm,.



        .CGntT61,«Ior:impj4|j®l^eWM.ow^fiimeflsinii«tfioS^




        «aiilt.ifli3ppli(abfe isas"i3aSjEseigiiatioas; <Aa3tpei^te»t.:Jm'es;imittg.ifo»ildoatiacfo^s fafflia»j&:




        !&• AtomisftatxveaSosts;' :^&aate'3^ees.te.1^ihetfes'to

        Conm^ppjftgccprte^iMp^fi^

        Wl.   Iridertimfitiafiftn:;

        any anM                            ^.geris^ (inplu4ii%r^swabfeatto^yfees):jmpopd%t^^^




        pQss^rpn#evd3n:i^                  fifaije^WHfle 'rt^^te.#.pOisae^n,

        ofebtM'                                                          is^nvered by Oarner’Si&swfipoe,,

        Gept^t3tpr.wift;;d)^y^ye:ttfMetw#®an?|eEfefft^^^
        actuniiy;pays:f6r;soch,nt^r^#CpmeJ:™




                                                                                                                   15
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 55 of 68 Page ID #:217
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 56 of 68 Page ID #:218




                ^iB^xpsjBisaiEuB sttaKtt ‘49IM9J)
                            !
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 57 of 68 Page ID #:219




                P|fi^piiQ;;i                               iMilM#,^fe^M:^iJIc#M Bfefe to. J^#<DtariBii




                $<m8a&. 2t'^WB,b&^u^;t0!tti'«featifees:.fifldi;e^t3faiaifey Ganifetjfe'eofflfeBteiwffij
                ■,tlig:pa^eift^;i)4^edlafe Go^ftr^^axirW^Mily liStaigte



                                                                                           v   .nje jiliaMQgea




                &                                                     CMer^atl.imyifaei.eQ&assoida!eiii


                ft.




                 dpSirattagi 8a5^en.ail'.ac0rtial'basis.

                 %.       Saeie§:;’ XJfiOnre^wstjCarner )^E:;pro*ideContraeio): watli-csll tiociUB^firaticin

                 sttfjpflrti.ngtfeyatetybf^                        anatetlieitemis. of .tlife ^.etespiifeti anci

                 te iraiidi^'oE^MeabotionBMEeB^oiB’G^tector’s eompensation.

                .p        ^ttipibent.purehass^gfeafflent; ^^ntraetor has decteftto acijbitsovKtt&csIip




                                                                                                                   1«
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 58 of 68 Page ID #:220




                                           mmm                                                  .mm

        i% Esiaw;;PHftas: i


                    B*        Affiatfet;                         esbfow         ip'ejt&HHaasejboeftwMelx:




                    fcnd ■mSk'S^&msi9p0s-Jmss               t6amaxMs^M^.^aeBe^&^.

                    i^mfiufea^mi




                    &                                Xn-ASi^nt-l^GEfe^EtjaiJs ke^iediie^'hBloBifthfi!'




                   «
                   dediiMottflr;a4d®M^c(tp % escrowr.^d; Pftrffa®ttn^i >                      }^-iJ|e:.^.


                   e,         jaiscests Miilefcesmw'fiu^SsMdeE#epoatfpr^C^ier^iCatEier;:sifflai;5ay

                                                                  hasifc For purposes ofealceJistjnf tiie.




                    shall be#least;£«p^I5fe:h«iaverage'yMa. or equivalent eougonassueyieffion            13*




                                                                                                               19
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 59 of 68 Page ID #:221




                       tWWv




                      g-       B|#?-’^iffi%' Coi^tOr,#ls?i®fif)n^'3^sifcfiwdi:0fi^iffle^^^^




                                             (e)

                      deductiottv



        .the: Ie^e,.aixd, -WhSKi             is: hihg ^iMioji' ht^FxTJE&ii^ the- equijpmeat' sfietli:: be

                                                                     Cctot&qtor^eestliat::«pP;«OT




        an.deF'Stu^er?s:aeiai^%          XJSBfOJT'.or:oteE stateiageaciea IfGattiefs Ideatilc^lfeii ninwferS'



        ibe&;»Sih0SM;!fi5dm                GhhtiaotcwJwfiiEaifitsttbwiH ,*9. pet^iBMHDtqrbaKfe®'^

                   :fiP3tP *p'®aaii^ abibiity tir h^yfe '.^ef% ttSQQT nurtiberS; prostate: siumbferS W the
        .eqjtipniphr; W wooing ^ Ghniec tyhiles turt dispihed by tarter* Ulpbri ternMatiGn. bfitfiq lease.




        '^;abfi«q4e$^^l|ssdfi^iR^yiqas; 'orbffiaf :epfen(® .that pamted signage: has beeqrreniqyed




                                                                                                                'zb
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 60 of 68 Page ID #:222




        m.
        ^ebMgatjp#; ^ s:

                        4Mll fc jialfe ite KM»               ^isosas airf' damage Jiieladi%          Ms not i'libafed. itot
                                                                                                              :m tfesweat

                        Mwifi                         af-s®iat: W paew® Ms-oferPft^s/fc!!                        (sSS6s$|0h
        ■■tow# to Mhs '»S': toWSsSf W' Wpn.; WMIW .fer^iife :jr ;a$Slp4 ^ toy #^)f

                      ft        4te^iM£ ^ &fe ft ^er4:a>t mom
         (?S0;liQ^ ftr aadi ^feiy ■QJ.'.ppiitipn. fteteeff fluil fee itemrisi not "fttamed' to ‘tMaetiial or';cpfl^tai|p)iya



         lossoSnse;

        %        j<5on#ton CtettJaWrtite?' of.RoSSesgon:;

        WW ft Cattier:.®#: pc^aPpaitiRtt                                                                         marMd



                                                                                                                    •ft&SfiSl
         hereunder:1.

                         a,-        fftnia^or :sh:att:40 .aU ;&f ftprfttpftiDg; :^; stiftnit ft viewer SaIi,:riee^Saiy




                         rempye^,%'                 attdiretfthed ft            ft accordtocs "yfflfo fee;                of




                                                              M^WihawdWWTWIiaef'ft



                        Utilized: bji ,t<ft«:ftr' siftil Wtft hSeli fttufted ft Carripr.-.ft :mi&&m. ^th ftc




                                                                                                                            m
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 61 of 68 Page ID #:223




                                                                              'iin pmgFBph 38(3| ajQvfefo' tlifecoatoa^,



                                    ^ aMs           atpift' h Wt MW- Fnm, #)MI fee; :00M                   m& $&&&$ m
                     Cbdiiaotof::wlMa Sbs^&sep |t4l| je^. aitkmb&ti&im.

                     ■yt^ aft;



                     <?.:          iSeifiiff Jj^yfereftrshaft, ijyjSasftH# the                                                    tp
                     wfy'm al|"®gi®s                            -ci^«itf{eh^se>,'iiii •Ijiibifi'M'.ihe dffier; m

                     ®ffiifeitr5EDJWf.0j> ^waages-m- aceouatofae toss^f^raspeodv^^rofe.^


                                  * m mmt pf              m mpmnwpt s&msisww mmsssm wde- u
                     QomecMm'vMht^fbmmss w gpfldwilt ofiGontratstorar- 'Casj&wfr :Sje                                          Ib^s


                                                    lease/ptttehfisftiopii'om^'onesBiiag towfeed feqiipnitent will be
                     Sbt!.arai:SiSt|!P^t&.iiG>-
         29. 4sSgSH$al:; Xiufc^gtfeealeij'tis                        by:        atyMacrvita^

        parties.

        m m&Lmmm; tii&js&imm m ^pite &&, sM&m m m^rn^mm w&
        'iuaMttffiiife b0sxhx^-0&mwt SMI .nofcbe bjedifiedi .afteiFea or •oltaHg^ial'M1fiOHt.'i8(e «sp£ess




         32. MptButeGapiesi                                                  cppibs..: Gontraetor shaafee^meip^Go^

         fbf                herself .ant      one   (il   pppy jti                    at. pH; timcs   wliiLlp   i.fiperptirig; 'airier

         dispatch fbrCarrier.




                                                                                                                                       22
Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 62 of 68 Page ID #:224




        33.

                                                                              Stole:©? Arkansas.'




                           ■..          ,..:v-;;,,,^^l|M^t'...-:: ■• ■ •
                                 .............................................................




                                               kl£rj aJ&O^G^
                                          •(Typed or'frfnfe<3::»ati*e)
    Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 63 of 68 Page ID #:225
(Page 24   of   29>




                      mmi.                        MGXMG*
                      &mm            1^2> IS          WcO% ST          t   L^- pOBASfg ^ CJ&-                      <ll'74£
                      Desmaian;^ iflalpamt

                      mstbfflK.          3§s7^7
                      •■Mm          Ff^ZCHT^^                   .C^cmzA-
                      Years         2-6o ^                                          1   FUSb-LD^Q °jLfrb 437^
                      Trajctor Wer^it;        \lf60 0
                                             zh%.

                                                  42-

                      LjcenseNt);                                          State:

                      Jndespeattent^nti^toFQp^srat^gAgreeffietit StartDates
                      Htti?                   Igae^
                      Carrfer^’Ciiistainet# Saisaiilcationsi-

                                    a^aes 16 ^i£EM lasii&t&Si ?ft                   ^Mth- dustom^r speeificiatlon^ idiaiifiedi aa'tliis
                                          $$$ M                                                            Ifese                        ?*•
                      :KG'c^uf6sv;tod/\^^.eadi!ffi^rinfdie,pbItei!.C6nttatWs:WflrKei?>,a!jdtfl6;^

                      .L/SeryfoeBtaaclaj-ds

                              •T,                                                        that eontei5tor#c®e|>tSi; as. C^rpffiff phonier
                                        iiiraY r^hjrhi.byfflator. vehicle#6m Md J6:iiwlt' fedints te$eM 'Whiefe &ikm :may .be
                                       Tmaitie^, wr&fflit delayj; sxi^ecifi to fhe avadaMlitys of-suttable eqp^amtifep tlte ijaESe
                                       HDfflei^sl Sftd'lfe Spesrffe $ttipaieritinsGiicti(Wis;
                              2-.       CdnttaS^-1            %: peci^iiii. tSaiu^! iStd; .UJiflciadfirg;;seni'iees as       Sfe|f :eaM6r's
                                       'etts#!Jtp.t?-: $h#'fh|ppni©lit-^J8fl i^;^i|eRi¥gd hy         ta3i6^eE;0^ep.^eiE^T^iKsh Wit
    Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 64 of 68 Page ID #:226
<Page 25   of   29)




                      ww&m                          mt mmam                   :«sfMltoa;-*®ffiii.-a,:fuaiifej



                      A'SemlpqWMmemdMes^n^mts:,BtSriv&;mvm‘awm&e,kmmAmmK‘

                      aj®4/^;^fer-i&etS'«(fS®6.Ii



                      Coj&aateE .sMt pmsifc' ©Mw with %agt& Difs^riseg: MI© :c® laaiijg and; ;signe4 delw^ rscea^. as



                      fette^int iCdrit^toteait^ptcj defers              imMt «ti$toW%%'4si|iiiat0d ddfeif- Iflfeaticittand
                                                            ;....        W                                       tp^n,
                      mmm               mm »i#'m itm w                   ..... m wm&m ttsm                   m;'
                                          .      i^Mg&*g!                                                               such
                      diSpp^iti<sr|n#He^.WjiMS

                      m..     GorifidentialStv

                      ^jg^ctor hereby agrees^ fliu MQwJflg teTrasvofcqngiJej^ty relajtedstothe^peiifgrfflari^ of services
                                                                                                                   ...........


                              ftWWWSfS ssrte Sp>to6t© ^iftshfiftftiit- mbffim                                         (d>;as
                             required % few 0M^B®atkm,;|hi te«o aufeotfeediaudit agaiay designated by apariy rfwfeudit




                                                                                                            mi



                                                                          Signature




                                                                    I^geMS
    Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 65 of 68 Page ID #:227
<Page 26   of   29)




                                                        . is Stoss
                                                                           €#*fe«si«i6itaHa:®efes

                                                                                                                        ................. !t^-4j#viwss;
                      ^ea.Wte&f&a



                                                            ........................ .... .....   ::z::.:,.,.jwm~.       ■
                                                                                                       ... . ..^. ^.........
                                                                                                                                                  :
                                                                    ....
                                                                                                                     $10-
                                                                                                  ■,..                         ....
                                                        ....................................                         :$3Q         .............
                       Sazmat^toai
                                                                                                  . ' ‘.......... m^'
                                                                                                           ' ' "“'W........ ............•
                       Safja^-T^flifta...      .. yl _ „,,,, ,;,;.:...,Li                                        Wmm                ^
                                                                                                                 $mmx........
                                                                                                         . Siirch'atge=,:S.oHeclii}Ie; ........
                       w:                           ...•. :; v."..1...........
                                                                                                                             ....
                       Eermtfe   ..................... ..          .............       ..... ,... ............ . Carter Said .
                                              ........




                                                                                     mtiai^                            UT
                      'Mon                                                           i?briv         •




                                                                              feag^Sl'io#
    Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 66 of 68 Page ID #:228
(Page 27   of   29)




                      lattikls:; _____ X   (A/^   ______ toifeis- ________ k-T
                                ^TiN*^3ClWip9^^          S^'      Ip^iert^itt'^nitpa^r
    Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 67 of 68 Page ID #:229
(Page 28   of   29)




                          .Cdfe'tr#ft)f<Sj^S0a'l^,M(fejMdBM4ragf^:,teCartier)i,n::#
                                                   i^^|^tQflbe^.^n®aa^                       fa PwtifafMs.
                          Mepm$ml@0^Mfafrn&Ms                                          ihei^Mw dafeof
                          at^s^hi^aag^^ii                                                Maajs#:^
                          i^eiiSA^WCKI^liH^^
                          agreement




                      mmisi                                                 Jntepmtfa^mmm#
                      m*       m^rnmmmgmM^-                   vptt

                                                              sigeS'Sffi'
    Case 2:19-cv-01334-SVW-SS Document 10-1 Filed 03/01/19 Page 68 of 68 Page ID #:230
(Page 29   of   29)




                      ^Bjajpi^isft
                                                                                                 .mi tel jpveniihaf


                                                                                                      !, is-jmajfoSoicBS^eiiis iflSti^k&r-detenfidn
                      dmm^^rnkt^
                      tigj&'the (f^r-fetegal,,,. ...-„f......................... «........,..,
                      ia 15 makute iRcremeiife anS jadmiaisted as Mioses:

                      ,13etanti^.Min(kes®iGui»?
                      OrTisamkas                                            O.faovns
                      IMSwi                                                 i^.iJdprfafeurijT^^
                                                                            MAcsaF
                      23-3?;niittutes
                      3B-i52:;fi(unutes
                                                                            1 hoar
                      53-dOtnitttiW




                        lEitiklsj:                                                     WjUste        __________ KT_______
                        Fori                                                           For::           |W|e*^^tCi!f#fa?^«-



                                                                                        PagF^offi
